^u>,S^-^
                 MOTION OEW1ED
         • ••"   DATE: ^fo-111               •frjp    FA7 -2821 , ....
                 BY:   P-£-              '



Tex** Courr oP Cn-nt^i k&e*W                               RECEIVED \H
                                                     COURT,OF CRIMINAL APPFflLS
                                                            SEP 012015

o^/zs/zo/s                        J                     AbelAcpsta,Clerh




    "72>d«y X Ctce.\<y€ci & kA/fe card no <t ra* ti%j rht T-CCA uJiW hot
 oWuct «- hearthg in A,y <ra/e, T/ie ^ktfie. card 5ta.teS the OaI'^J
 jj baW oh'tUe 'frtnl court') P/nd<hp ofc Act*. :•' Hp.w«V^ t~n ™1
cocSt no AferJ r^Uted to /*iy -'dotto wese adduced ly the. ^^'
Court.   Tlic Tnwl 6>n<Y Simply adopted <* «/i£ Stn-ft^ee. St^^-^cnT              >
^ ^ D,W»*r Attorneys ofiP/xe QSSert^ tUat even ffi /» y C^^J*
were tree tWZ -*Wc/ Aiof ^ e/nf/r'/eJ *> rel."e£ "7W >s .«
 very W,-W 's«i^/ c*nS7dc,,hf(fol)d«^s wen ^rsed. ,hzU,*j


  *,Ue of fine tn>/ record), $ fad? Mrdct^r inhere E«c^«*>sy


                                  )drl
and eipco-ally farfry dosm? ary^w**-         Per T.ft.A.P. Rule 7?J
•X o* «W«re Tcannot *jk tor a fe'-he*"*? d,YCcf/y , b«r 7 rh.hU
  fi/e* rloe Cir<umSmnceJjand. t*>« ouer d>«//>v>^ ^at,flf c/ *ymlenre
fkat /r rJ «„ro,rmtr. ^ ^^T*« caft 7 ^ ar**f A- ^


                                            AM—




     f5 feaWy (hnoce^t
     cert**)* <^Co**pS W"?
     t* pfcKtt rhc^^


     h fill <*je do** "dfk




     cc^sd «T hot eueo do*.




                                 3c   A
                                       AFFIDAVIT OF FACT

I, Emily Elizabeth Norman, do hereby make the following statements under penalty of perjury.


       (1) On the weekend of 11/28/2008 Iwas at home with my mother, Leydis Viche'
       Hernandez, and my new babybrother, JohnAnthony Norman.
       (2) My father, Anthony Whitney Norman, had left home on Friday afternoon,
       11/28/2008, with my other brother, Michael Antonio Norman.
       (3) I believe they went to Dallas.
        (4) Over the weekend, Iwent for walks with my mother and watched her speak to the
        neighbors across the street.
        (5) At night on Sunday through Monday, my mother,told me to take anap for afew
        hours. Later I heard a loud noise. I was upstairs.
        (6) Icame down stairs to see what was happening. Then, Isaw Mommy on the floor
        dead and a gun.

        (7) My daddy was not at home, and Iran upstairs and hid in my mommy's and daddy's
        bed.       '...'-..
        (8) When my daddy came back, he called me to come to him, so Idid.
        (9) My daddy called the police, and when they came, they asked me abunch of
         questions.
         (10) Then I had to get inthe ambulance.
         (11) Then I rode back to'my Grandmother's house.
         (12) Then my cousin came and apoliceman came, then the policeman took me and my
         brother, Michael to CPS along with my cousin.
         (13) Then they asked me alot of questions. Ianswered the questions.
         (14) When I was finished, I had to go with Grandma.
         (15) When Igot to grandma's house I was crying super much.
         (16) When the police came back they asked me some question to check ifIsaid the same
          words, and I did.
      (17) The next day, more poUcemen came and asked me afew more questions, some of
      them were hardto answer, but I answered the otherquestions.
       (18) Some ofthe questions were...Where was your dad? Did you see the whole thing-
       Didyour daddy kill your Mom?
       (19) My dad was not at home when my mother died.
       (20) I was upstairs waiting for hours for him to come home,




Affidavit sayeth further not.


                                           uruLj fXkgAo^Ajf^tnan
                                            Emily Elizabeth Norman

 State of Texas

County of Harris
Signed under oathbefore me on^^^^by^^f EWWfr- *W™~
Respondent, personally known to me and/for identified by^*'*^ t^^cAc ilOvW                        <^




                                                    Notary Public, State of Texas


                                                           f$\$fct VERONICA J. SCRIMSHAW 1
                                                          %*£&?£% Notary Public. State of Texas
                                                          \^y^.':sS Mv Commission Expires
                                                           '^?,i$^   December 12,2015